DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement drawings were received on 02/09/2021.  The replacement for Fig. 1 is acceptable. The replacement for Fig. 2 is acceptable subject to correction of the informalities indicated in the below examiner’s amendment.  In order to avoid abandonment of this application correction is required.  The correction will not be held in abeyance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick King on 03/01/2021.

The application has been amended as follows:
In the claims:
In claim 7-line 1, before “perforations”,  -- one or more -- has been added.
reference number 205 will be deleted from Fig. 2.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, Collins et al. (US 2011/0048644), Welch et al. (US 2004/0065645), Leahey et al. (US 6,367,410), Guo et al. (US 5,944,899), either singly or in combination fails to anticipate or render obvious the claimed method for regulating temperature of a coil antenna assembly, the method comprising: rotating the claimed plurality of air circulators, and the combination of directing ambient air into the coil antenna enclosure from one or more perforations formed in a sidewall of the coil antenna enclosure; guiding the ambient air to a center region of the coil antenna assembly through a central opening formed in a baffle plate disposed underneath the coil antenna assembly: and directing air out of the coil antenna enclosure, as required by independent claim 1.  Additionally, the closest prior art, Collins et al. (US 2011/0048644), Welch et al. (US 2004/0065645), Leahey et al. (US 6,367,410), Guo et al. (US 5,944,899), either singly or in combination fails to anticipate or render obvious the claimed method for dissipating heat energy from a coil antenna enclosure, the method comprising the combination of drawing ambient air into the coil antenna enclosure through one or more first perforations in a sidewall of the coil antenna enclosure; guiding the ambient air from the one or more first perforations along a lower surface of a baffle plate provided within the coil antenna enclosure, and underneath a coil antenna assembly, and upwards through a central opening in the baffle plate; and forcing heated air adjacent to the coil antenna assembly upwards through one or more second perforations in a ceiling of the coil antenna enclosure, as required by independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



March 1, 2021